-   -




        Honorable S. L. West
        County Auditor
        Van Zandt County
        Canton, Texas
        Dear Sir:              Opinion Number Q-2860
                               Re: Can the Commissioners' Court do
                                    the proposed work without the
                                    aid of WPA?
                Your request for an opinion on the following question
        has been received by thi8 office and we quote from your letter
        as follows:
               "I am enclosing transcript of bond Issue for
           Road Dlstrlct #7, Van Zandt County, Texas. The
           State Permanent School Fund now holds these bonds,
           and no amount of the proceed,8ha8 been spent ex-
           cept $1,000 for cost of proceedings.
               "It was origlnallg planned to do this work with
           the aid of the Work Projects Administration. The
           Commissioners' Court having 8tUdled the situation
           believes that under present regulations it would
           be to the best Interest of the taxpayers of Road
           District #7, to do the proposed work without the
           aid of the Work Projects Administration.
               "Can the Commissioners' Court do the proposed
           work lawfully without the aid of WPA? We would
           Era;;;eaTpreciate your opinion at the very earll-
                   .
                We note from the bond transcript 8Ubmitted with this
        request that the proposition voted on by the qualified voters
        of said Road Dq.strtct#7, and contained in the order of eleC-
        tion and the notice of election, reads as follows:
               "Whether or not the bonds of said road district
           shall be issued in the amount of One Hundred Thou-
           sand ($100,000) Dollars, bearing interest at the
           rate of not to exceed four (4s) per cent per annum,
           payable semi-annually, and meturing at such-times
           as may be flxed by the Commissioners' Court, serial-
Honorable S. L. West, page #2         O-2860


    ly or otherwise in not to-',
                               exceed twenty-five (25)
    years from the date thereof, for the purpose-'ofthe
    cbnstrmction, maintenance and operation of macadam-
    ized, graveled or paved roads and turnpikes; or In
    a'idthereof;throughout~ Road District Ro. 7, of Van
    Zandt'County, Texas,.'andwhether or 'not taxes shall
   ‘be’levied on all taxable property Fn Road District
    No. 7 sufficient to pay the interest on said bonds
    and to provide a sinking fund sufficient to redeem
    said bond8 at their maturity."
        We do not find anything ln the electlon order and
notice of election in the transcript submittedto this depart-
ment that Would prevent the Commissioners' Court from Bpend-
tng the proceeds of said Fssue of bonds for the purpose of
the construction, maintenance and operation of macademlzed,
graveled or paved roads and turnpikes, or in aid thereof, In
Rbad District 87 of Van Zandt County, Texas, without the aid
of the WPA.
         However, we,call your attention to the fact that lf
the Commissioners' Court passed any official order prior to
the electionstating that said bonds would not be issued or-~
that the proceeds thereof would not be used unless a PWA grant
was secured, then said money cannot be used without said grant.
The authorities seem to hold that the approval by the electors
of the proposed bond issue wFth whatever terms and conditions
thatthe governing body imposes thereon previous to the elec-
tion, creates a status analogous to a contractual relation.
In construing an order passed by the Commissioners' Court
prior to a county-wide bondelection the Supreme Court of
Texas, in the case of Black, et al., v. Strength, et al., 246
S.W. 79, said:
        "The order would not have been made save
    with a view to its being relied on by the voters.
    With the bond issue authorized by votes cast In
    reliance on the order, as mUBt be assumed, It
    could not be arbitrarily ignored or repudiated
    without involving the perpetration of fraud or
    Its equivalent on the voters.
        "Under these circumstances, the order was,
    In effect, a contract with the people, ant good
    faith required that the contract be kept.
Any rule would tend to undermine publtc confidence in the acts
of public offlcers.~ See also Golden Gate Bridge and Hlghway~
DistrXct vs. Fllmer, 21 Pac. (2d) 112; Perry vs. Los Angeles,
203 P. 992
Honorable S. L. West, page #3          O-2860


        It is our opinion that the bond money may be lawfully
used without the aid of WPA, unless the commissioners' Court
passed an order prior to the election stating that 8aid money
Would not be UBed unless a FWA grant was secured.
                                Very truly yours
                            ATTORNEY GENERAL OF TEXAS


                                By s/Claud 0. Boothman
                                     Claud 0. Boothinan
                                             Assistant
COB-S-WC

APPROm   NOV '4, 1940
s/Gerald C. Maiin
Attorney General of Texas

Approved Opinion Committee By s/BWB Chairman